Exhibit 10.2

 



NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO BORROWER.

 

UNSECURED CONVERTIBLE PROMISSORY NOTE

  

Effective Date: December 3, 2014 U.S. $560,000.00

  

FOR VALUE RECEIVED, Vape Holdings, Inc., a Delaware corporation ("Borrower"),
promises to pay to TYPENEX CO-INVESTMENT, LLC, a Utah limited liability company,
or its successors or assigns ("Lender"), $560,000.00 and any interest, fees,
charges, and late fees on the date that is seventeen (17) months after the
Purchase Price Date (as defined below) (the "Maturity Date") in accordance with
the terms hereof. This Unsecured Convertible Promissory Note (this "Note") is
issued and made effective as of December 3, 2014 (the "Effective Date"). This
Note is issued pursuant to that certain Securities Purchase Agreement dated
December 3, 2014, as the same may be amended from time to time (the "Purchase
Agreement"), by and between Borrower and Lender. Certain capitalized terms used
herein but not otherwise defined shall have the meaning ascribed thereto in the
Purchase Agreement. Certain other capitalized terms used herein are defined in
Attachment 1 attached hereto and incorporated herein by this reference.

 

This Note carries an original issue discount ("0ID") of $50,000.00. In addition,
Borrower agrees to pay $10,000.00 to Lender to cover Lender's legal fees,
accounting costs, due diligence, monitoring and other transaction costs incurred
in connection with the purchase and sale of this Note (the "Transaction Expense
Amount"), all of which amount is included in the initial principal balance of
this Note. The purchase price for this Note shall be $500,000.00 (the "Purchase
Price"), computed as follows: $560,000.00 original principal balance, less the
OID, less the Transaction Expense Amount. The Purchase Price shall be payable by
delivery to Borrower at Closing of a wire transfer of immediately available
funds in the amount of the Purchase Price (as defined in the Purchase
Agreement). For purposes hereof, the term "Purchase Price Date" means the date
the Purchase Price is delivered by Lender to Borrower.

 

1.      Payment: Prepayment. All payments owing hereunder shall be in lawful
money of the United States of America or Conversion Shares, as provided for
herein, and delivered to Lender at the address furnished to Borrower for that
purpose. All payments shall be applied first to (a) costs of collection, if any,
then to (b) fees and charges, if any, then to (c) accrued and unpaid interest,
and thereafter, to (d) principal. Notwithstanding the foregoing, so long as
Borrower has not received a Conversion Notice (as defined below) from Lender
where the applicable Conversion Shares have not yet been delivered and so long
as no Event of Default has occurred since the Effective Date (whether declared
by Lender or undeclared), then Borrower shall have the right, exercisable on not
less than five (5) Trading Days prior written notice to Lender to prepay the
Outstanding Balance of this Note, in full, in accordance with this Section 1.
Any notice of prepayment hereunder (an "Optional Prepayment Notice") shall be
delivered to Lender at its registered address and shall state: (y) that Borrower
is exercising its right to prepay this Note, and (z) the date of prepayment,
which shall be not less than five (5) Trading Days from the date of the Optional
Prepayment Notice. On the date fixed for prepayment (the "Optional Prepayment
Date"), Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to or upon the order of Lender as may be specified by Lender in
writing to Borrower. If Borrower exercises its right to prepay this Note,
Borrower shall make payment to Lender of an amount in cash (the "Optional
Prepayment Amount") equal to 125% (the "Prepayment Premium") multiplied by the
then Outstanding Balance of this Note. In the event Borrower delivers the
Optional Prepayment Amount to Lender prior to the Optional Prepayment Date or
without delivering an Optional Prepayment Notice to Lender as set forth herein
without Lender's prior written consent, the Optional Prepayment Amount shall not
be deemed to have been paid to Lender until the Optional Prepayment Date.
Moreover, in such event the Optional Prepayment Liquidated Damages Amount will
automatically be added to the Outstanding Balance of this Note on the day
Borrower delivers the Optional Prepayment Amount to Lender. In the event
Borrower delivers the Optional Prepayment Amount without an Optional Prepayment
Notice, then the Optional Prepayment Date will be deemed to be the date that is
five (5) Trading Days from the date that the Optional Prepayment Amount was
delivered to Lender. In addition, if Borrower delivers an Optional Prepayment
Notice and fails to pay the Optional Prepayment Amount due to Lender within two
(2) Trading Days following the Optional Prepayment Date, Borrower shall forever
forfeit its right to prepay this Note.

 



 

 

 

2.      Amortization and Interest.

 

2.1. Payment of Interest. Borrower shall pay interest to Lender on the
Outstanding Balance at the rate of 10% per annum from the Purchase Price Date.
Any accrued interest will be payable upon each Conversion (as defined below) and
on each Amortization Payment Date (as defined below). Interest shall be
calculated on the basis of a 360-day year, consisting of twelve 30 calendar day
periods, and shall accrue daily commencing on the Purchase Price Date until
payment in full of the outstanding principal, together with all accrued and
unpaid interest, liquidated damages and other amounts which may become due
hereunder, has been made.

 

2.2. Amortization Payments. Starting on June 3, 2015 and continuing on the third
day of each of the following eleven (11) successive months thereafter (each, an
"Amortization Payment Date"), Borrower shall make payments (each, an
"Amortization Payment") in the amount and on the date set forth on the
Amortization Schedule attached as Exhibit B. Each Amortization Payment shall, at
the option of Borrower, be made in cash, subject to the Prepayment Premium, or
in Conversion Shares, subject to the Equity Conditions, at the Amortization
Conversion Rate (each such conversion of an Amortization Payment into Conversion
Shares, an "Amortization Conversion"). Notwithstanding any provision in this
Note to the contrary, Borrower will not be required to make any Amortization
Payment to the extent any such Amortization Payment would result in Borrower
making aggregate Amortization Payments in an amount greater than the Outstanding
Balance. The Outstanding Balance of this Note will be due and payable on the
Maturity Date and may be paid in cash, or, in Borrower's discretion, in
Conversion Shares (subject to the Equity Conditions). For the avoidance of
doubt, Borrower will not have the right to make an Amortization Conversion if
the Equity Conditions are not satisfied in full or waived in writing by Lender
with respect to each Amortization Payment. If Borrower elects to make an
Amortization Conversion, Borrower must deliver on the Amortization Payment Date
(i) a certificate representing the applicable number of Conversion Shares, and
(ii) a notice detailing how Borrower calculated such number of Conversion
Shares. Any Conversion Shares delivered in connection with an Amortization
Conversion shall be delivered in accordance with Section 8 below.

 



2

 

 

2.3. Amortization Conversion Calculation Errors. In the event Borrower delivers
any Conversion Shares to Lender pursuant to an Amortization Conversion and
Lender reasonably believes Borrower delivered an incorrect number of Conversion
Shares, Lender shall have the right, within five (5) Trading Days of its receipt
of the applicable Conversion Shares, to dispute Borrower's calculation of the
number of Conversion Shares delivered by delivering written notice of such
dispute to Borrower. If Borrower disagrees with Lender's dispute, Borrower and
Lender agree to resolve such dispute in accordance with the provisions of
Section 8.5 of the Purchase Agreement. If, following the resolution of such
dispute, it is determined that Borrower is required to deliver additional
Conversion Shares to Lender, Borrower shall deliver such additional Conversion
Shares (in the manner prescribed in Section 8 below) to Lender within three (3)
Trading Days of the resolution of such dispute. However, if it is determined
that Borrower delivered too many Conversion Shares to Lender, Borrower may elect
to either require that Lender return such excess Conversion Shares to Borrower
or apply such excess Conversion Shares towards its next delivery of Conversion
Shares.

 

3.      Conversion.

 

3.1. Conversion Price. Subject to the adjustments set forth herein, the
conversion price for each Conversion (the "Conversion Price") shall be 70% (the
"Conversion Factor") of the average of the three (3) lowest Closing Sale Prices
in the ten (10) Trading Days immediately preceding the applicable Conversion.
Additionally, if at any time after the Effective Date, the Conversion Shares are
not DTC Eligible, then the then-current Conversion Factor will automatically be
reduced by 5% for all future Conversions. Finally, in addition to the Default
Effect, if any Major Default occurs after the Effective Date, the Conversion
Factor shall automatically be reduced for all future Conversions by an
additional 5% for each of the first three (3) Major. Defaults that occur after
the Effective Date (for the avoidance of doubt, each occurrence of any Major
Default shall be deemed to be a separate occurrence for purposes of the
foregoing reductions in Conversion Factor, even if the same Major Default occurs
three (3) separate times). For example, the first time the Conversion Shares are
not DTC Eligible, the Conversion Factor for future Conversions thereafter will
be reduced from 70% to 65% for purposes of this example. If, thereafter, there
are three (3) separate occurrences of a Major Default pursuant to Section
4.1(i), then for purposes of this example the Conversion Factor would be reduced
by 5% for the first such occurrence, and so on for each of the second and third
occurrences of such Major Default. Notwithstanding the foregoing, in no event
shall the Conversion Factor be less than 50% or the Conversion Price be less
than $0.50 (the "Conversion Price Floor").

 

3.2. Conversions. Lender has the right at any time after the Purchase Price Date
until the Outstanding Balance has been paid in full, including without
limitation until any Optional Prepayment Date (even if Lender has received an
Optional Prepayment Notice), at its election, to convert (each instance of
conversion pursuant to this Section 3 is referred to herein as a "Lender
Conversion", and together with an Amortization Conversion, a "Conversion") all
or any part of the Outstanding Balance into Conversion Shares, as per the
following conversion formula: the number of Conversion Shares equals the amount
being converted (the "Conversion Amount") divided by the Conversion Price.
Conversion notices in the form attached hereto as Exhibit A (each, a "Conversion
Notice") may be effectively delivered to Borrower by any method of Lender's
choice (including but not limited to facsimile, email, mail, overnight courier,
or personal delivery), and all Conversions shall be cashless and not require
further payment from Lender. Borrower shall deliver the Conversion Shares from
any Conversion to Lender in accordance with Section 8 below within three (3)
Trading Days of Lender's delivery of the Conversion Notice to Borrower.

 

3.3. Cash Payment Option. Notwithstanding Section 3.2 above, Borrower may, at
its option, elect to pay any Conversion Amount in cash in lieu of delivering
Conversion Shares. if Borrower elects to pay a Conversion Amount in cash, it
must (i) notify Lender of its intention to pay the Conversion Amount in cash
within 24 hours of Lender's delivery of the Conversion Notice, and (ii) deliver
the cash via wire transfer of immediately available funds within three (3)
Trading Days of Lender's delivery of the Conversion Notice to Borrower: If
Borrower fails to deliver notice pursuant to the immediately foregoing clause
(i) or fails to make the wire transfer when due pursuant to the immediately
foregoing clause (ii), then Borrower shall be deemed to have waived its right to
pay such Conversion Amount in cash.

 



3

 

 

 4.      Defaults and Remedies.

 

4.1. Defaults. The following are events of default under this Note (each, an
"Event of Default"): (i) Borrower shall fail to pay any principal, interest,
fees, charges, or any other amount when due and payable hereunder; or (ii)
Borrower shall fail to deliver any Conversion Shares pursuant to Section 2 above
in accordance with the terms hereof; or (iii) Borrower shall fail to deliver any
Conversion Shares pursuant to Section 3 above in accordance with the terms
hereof, or (iv) a receiver, trustee or other similar official shall be appointed
over Borrower or a material part of its assets and such appointment shall remain
uncontested for twenty (20) days or shall not be dismissed or discharged within
sixty (60) days; (v) Borrower shall become insolvent or generally fails to pay,
or admits in writing its inability to pay, its debts as they become due, subject
to applicable grace periods, if any; or (vi) Borrower shall make a general
assignment for the benefit of creditors; or (vii) Borrower shall file a petition
for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); or (viii) an involuntary proceeding shall be commenced or filed
against Borrower; or (ix) Borrower shall default or otherwise fail to observe or
perform in any material respect any covenant, obligation, condition or agreement
of Borrower contained herein or in any other Transaction Document, other than
those specifically set forth in this Section 4.1; or (x) Borrower shall become
delinquent in its filing requirements as a fully-reporting issuer registered
with the SEC or shall fail to timely file all required quarterly and annual
reports and any other filings that are necessary to enable Lender to sell
Conversion Shares pursuant to Rule 144; or (xi) any representation, warranty or
other statement made or furnished by or on behalf of Borrower to Lender herein,
in any Transaction Document, or otherwise in connection with the issuance of
this Note shall be false, incorrect, incomplete or misleading in any material
respect when made or furnished; or (xii) the occurrence of a Fundamental
Transaction without Lender's prior written consent; or (xiii) Borrower shall
fail to maintain the Share Reserve as required under the Purchase Agreement; or
(xiv) Borrower effectuates a reverse split of its Common Stock without twenty
(20) Trading Days prior written notice to Lender, or (xv) any money judgment,
writ or similar process shall be entered or filed against Borrower or any
subsidiary of Borrower or any of its property or other assets for more than
$100,000, and shall remain unvacated, unbonded or unstayed for a period of
twenty (20) calendar days unless otherwise consented to by Lender; or (xvi)
Borrower shall fail to deliver to Lender original signature pages to all
Transaction Documents within five (5) Trading Days of the Purchase Price Date;
or (xvii) Borrower is not DTC Eligible.

 

4.2. Remedies. Upon the occurrence of any Event of Default, Borrower shall
within three (3) Trading Days deliver written notice thereof via facsimile,
email or reputable overnight courier (with next day delivery specified) (an
"Event of Default Notice") to Lender. At any time and from time to time after
the earlier of Lender's receipt of an Event of Default Notice and Lender
becoming aware of the occurrence of any Event of Default, Lender may accelerate
this Note by written notice to Borrower, with the Outstanding Balance becoming
immediately due and payable in cash at the Mandatory Default Amount (as defined
hereafter). Notwithstanding the foregoing, at any time following the occurrence
of any Event of Default, Lender may, at its option, elect to increase the
Outstanding Balance by applying the Default Effect (as defined below) (subject
to the limitation set forth below) via written notice to Borrower without
accelerating the Outstanding Balance, in which event the Outstanding Balance
shall be increased as of the date of the occurrence of the applicable Event of
Default pursuant to the Default Effect, but the Outstanding Balance shall not be
immediately due and payable unless so declared by Lender (for the avoidance of
doubt, if Lender elects to apply the Default Effect pursuant to this sentence,
it shall reserve the right to declare the Outstanding Balance immediately due
and payable at any time and no such election by Lender shall be deemed to be a
waiver of its right to declare the Outstanding Balance immediately due and
payable as set forth herein unless otherwise agreed to by Lender in writing).
For purposes hereof, the "Default Effect" is calculated by multiplying the
Outstanding Balance as of the date the applicable Event of Default occurred by
(1) 15% for each occurrence of any Major Default, or (ii) 5% for each occurrence
of any Minor Default, and then adding the resulting product to the Outstanding
Balance as of the date the applicable Event of Default occurred, with the sum of
the foregoing then becoming the Outstanding Balance under this Note as of the
date the applicable Event of Default occurred; provided that the Default Effect
may only be applied three (3) times hereunder with respect to Major Defaults and
three (3) times hereunder with respect to Minor Defaults; and provided further
that the Default Effect shall not apply to any Event of Default pursuant to
Section 4.1(iii) hereof. Notwithstanding the foregoing, upon the occurrence of
any Event of Default described in clauses (iv), (v), (vi), (vii) or (viii) of
Section 4.1, the Outstanding Balance as of the date of acceleration shall become
immediately and automatically due and payable in cash at the Mandatory Default
Amount, without any written notice required by Lender. The "Mandatory Default
Amount" means the greater of (i) the Outstanding Balance divided by the
Conversion Price on the date the Mandatory Default Amount is demanded,
multiplied by the volume weighted average price (the "VWAF') on the date the
Mandatory Default Amount is demanded, or (ii) the Default Effect. At any time
following the occurrence of any Event of Default, upon written notice given by
Lender to Borrower, interest shall accrue on the Outstanding Balance beginning
on the date the applicable Event of Default occurred at an interest rate equal
to the lesser of 22% per annum or the maximum rate permitted under applicable
law ("Default Interest"). In connection with acceleration described herein,
Lender need not provide, and Borrower hereby waives, any presentment, demand,
protest or other notice of any kind, and Lender may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 4.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender's right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to Borrower's failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof. In no event
shall the Outstanding Balance increase by more than 20% pursuant to the
application of the Default Effect or Mandatory Default Amount; provided,
however, that the foregoing 20% cap shall not apply to Default Interest or
Conversion Delay Late Fees (as defined below).

 



4

 

 

4.3. Cure for Minor Defaults. If any Minor Default is curable, then the default
may be cured (and no Event of Default will have occurred) if Borrower cures the
default within three (3) trading days of the occurrence of the Minor Default.

 

4.4. Cross Default. A breach or default by Borrower of any covenant or other
term or condition contained in any Other Agreements (as defined below) shall, at
the option of Lender, be considered an Event of Default under this Note, in
which event Lender shall be entitled (but in no event required) to apply all
rights and remedies of Lender under the terms of this Note. "Other Agreements"
means, collectively, (a) all existing and future agreements and instruments
between, among or by Borrower (or an affiliate), on the one hand, and Lender (or
an affiliate), on the other hand, and (b) any financing agreement or a material
agreement that affects Borrower's ongoing business operations. For the avoidance
of doubt, all existing and future loan transactions between Borrower and Lender
and their respective affiliates will be cross-defaulted with each other loan
transaction and with all other existing and future debt of Borrower to Lender.

 

5.      Unconditional Obligation; No Offset. Borrower acknowledges that this
Note is an unconditional, valid, binding and enforceable obligation of Borrower
not subject to offset, deduction or counterclaim of any kind. Borrower hereby
waives any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments or conversions called
for herein in accordance with the terms of this Note.

 

6.      Waiver. No waiver of any provision of this Note shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.

 



5

 

 

7.      Rights Upon Issuance of Securities.

 

7.1. Subsequent Equity Sales. Except with respect to Excluded Securities, if
Borrower or any subsidiary thereof, as applicable, at any time this Note is
outstanding, shall sell or issue any Common Stock to Lender or any third party
for a price that is less than the then effective Conversion Price, then such
Conversion Price shall be automatically reduced and only reduced to equal such
lower issuance price. Except with respect to Excluded Securities, if Borrower or
any subsidiary thereof, as applicable, at any time this Note is outstanding,
shall sell or grant any option to any party to purchase, or sell or grant any
right to reprice, or issue any Common Stock, preferred shares convertible into
Common Stock, or debt, warrants, options or other instruments or securities to
Lender or any third party which are convertible into or exercisable for shares
of Common Stock (together herein referred to as "Equity Securities"), at an
effective price per share less than the then effective Conversion Price (such
issuance, together with any sale of Common Stock, is referred to herein as a
"Dilutive Issuance"), then, the Conversion Price shall be automatically reduced
and only reduced to equal such lower effective price per share. If the holder of
any Equity Securities so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options, or rights per share
which are issued in connection with such Dilutive Issuance, be entitled to
receive shares of Common Stock at an effective price per share that is less than
the Conversion Price, such issuance shall be deemed to have occurred for less
than the Conversion Price on the date of such Dilutive Issuance, and the then
effective Conversion Price shall be reduced and only reduced to equal such lower
effective price per share. Such adjustments described above to the Conversion
Price shall be permanent (subject to additional adjustments under this section),
and shall be made whenever such Common Stock or Equity Securities are issued.
Borrower shall notify Lender, in writing, no later than the Trading Day
following the issuance of any Common Stock or Equity Securities subject to this
Section 7.1, indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price, or other pricing terms (such
notice, the "Dilutive Issuance Notice"). For purposes of clarification, whether
or not Borrower provides a Dilutive Issuance Notice pursuant to this Section
7.1, upon the occurrence of any Dilutive Issuance, on the date of such Dilutive
Issuance the Conversion Price shall be lowered to equal the applicable effective
price per share regardless of whether Borrower or Lender accurately refers to
such lower effective price per share in any Conversion Notice.

 

7.2. Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price and
Conversion Price Floor in effect immediately prior to such subdivision will be
proportionately reduced. Without limiting any provision hereof, if Borrower at
any time on or after the Effective Date combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Conversion Price and Conversion Price
Floor in effect immediately prior to such combination will be proportionately
increased. Any adjustment pursuant to this Section 7.2 shall become effective
immediately after the effective date of such subdivision or combination. if any
event requiring an adjustment under this Section 7.2 occurs during the period
that a Conversion Price is calculated hereunder, then the calculation of such
Conversion Price shall be adjusted appropriately to reflect such event.

 



6

 

 

7.3. Other Events. In the event that Borrower (or any subsidiary) shall take any
action to which the provisions of this Section 7 are not strictly applicable,
or, if applicable, would not operate to protect Lender from dilution or if any
event occurs of the type contemplated by the provisions of this Section 7 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then Borrower's board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of Lender, provided that no such adjustment pursuant to
this Section 7.3 will increase the Conversion Price as otherwise determined
pursuant to this Section 7, provided further that if Lender does not accept such
adjustments as appropriately protecting its interests hereunder against such
dilution, then Borrower's board of directors and Lender shall agree, in good
faith, upon an independent investment bank of nationally recognized standing to
make such appropriate adjustments, whose determination shall be final and
binding and whose fees and expenses shall be borne by Borrower.

 

8.      Method of Conversion Share Delivery. On or before the close of business
on the third (P) Trading Day following the date of delivery of a Conversion
Notice or on the Amortization Payment Date for an Amortization Conversion (the
"Delivery Date"), Borrower shall deliver to Lender or its broker (as designated
in the Conversion Notice, as applicable), via reputable overnight courier, a
certificate representing the number of shares of Common Stock equal to the
number of Conversion Shares to which Lender shall be entitled, registered in the
name of Lender or its designee. For the avoidance of doubt, Borrower has not met
its obligation to deliver Conversion Shares by the Delivery Date unless Lender
or its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business on the
relevant Delivery Date pursuant to the terms set forth above.

 

9.      Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframes stated in Sections 3 and 8, Lender, at any time
prior to selling all of those Conversion Shares, may rescind in whole or in part
that particular Conversion attributable to the unsold Conversion Shares with a
corresponding increase to the Outstanding Balance as set forth in this Note (any
returned Conversion Amount will tack back to the Purchase Price Date for
purposes of determining the holding period under Rule 144). In addition, for
each Conversion pursuant to Section 3, in the event that Conversion Shares are
not delivered by the fourth Trading Day (inclusive of the day of the
Conversion), a late fee equal to the greater of (a) $500.00 per day and (b) 2%
of the applicable Conversion Share Value rounded to the nearest multiple of
$100.00 (but in any event the cumulative amount of such late fees for each
Conversion shall not exceed 200% of the applicable Conversion Share Value) will
be assessed for each day after the third Trading Day (inclusive of the day of
the Conversion) until Conversion Share delivery is made; and such late fee will
be added to the Outstanding Balance (such fees, the "Conversion Delay Late
Fees"). For illustration purposes only, if Lender delivers a Conversion Notice
to Borrower pursuant to which Borrower is required to deliver 100,000 Conversion
Shares to Lender and on the Delivery Date such Conversion Shares have a
Conversion Share Value of $20,000.00 (assuming a Closing Sale Price on the
Delivery Date of $0.20 per share of Common Stock), then in such event a
Conversion Delay Late Fee in the amount of $500.00 per day (the greater of
$500.00 per day and $20,000.00 multiplied by 2%, which is $400.00) would be
added to the Outstanding Balance of the Note until such Conversion Shares are
delivered to Lender. For purposes of this example, if the Conversion Shares are
delivered to Lender twenty (20) days after the applicable Delivery Date, the
total Conversion Delay Late Fees that would be added to the Outstanding Balance
would be $10,000.00 (20 days multiplied by $500.00 per day). If the Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Conversion Share Value).

 



7

 

 

10.      Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the "Maximum Percentage"), then
Borrower must not issue to Lender shares of the Common Stock which would exceed
the Maximum Percentage. For purposes of this section, beneficial ownership of
Common Stock will be determined pursuant to Section 13(d) of the 1934 Act. The
shares of Common Stock issuable to Lender that would cause the Maximum
Percentage to be exceeded are referred to herein as the "Ownership Limitation
Shares". Borrower will reserve the Ownership Limitation Shares for the exclusive
benefit of Lender. From time to time, Lender may notify Borrower in writing of
the number of the Ownership Limitation Shares that may be issued to Lender
without causing Lender to exceed the Maximum Percentage. Upon receipt of such
notice, Borrower shall be unconditionally obligated to immediately issue such
designated shares to Lender, with a corresponding reduction in the number of the
Ownership Limitation Shares. Notwithstanding the forgoing, the term "4.99%"
above shall be replaced with "9.99%" at such time as the Market Capitalization
of the Common Stock is less than $10,000,000.00. Notwithstanding any other
provision contained herein, if the term "4.99%" is replaced with "9.99%"
pursuant to the preceding sentence, such increase to "9.99%" shall remain at
9.99% until increased, decreased or waived by Lender as set forth below. By
written notice to Borrower, Lender may increase, decrease or waive the Maximum
Percentage as to itself but any such waiver will not be effective until the 61st
day after delivery thereof. The foregoing 61-day notice requirement is
enforceable, unconditional and non-waivable and shall apply to all affiliates
and assigns of Lender.

 

11.      Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys' fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.

 

12.      Opinion of Counsel. In the event that an opinion of counsel is needed
for any matter related to this Note, Lender has the right to have any such
opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower's counsel.

 

13.      Governing Law. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdictions) that
would cause the application of the laws of any jurisdictions other than the
State of Utah. The provisions set forth in the Purchase Agreement to determine
the proper venue for any disputes are incorporated herein by this reference.

 

14.      Resolution of Disputes.

 

14.1. Arbitration of Disputes. By its acceptance of this Note, each party agrees
to be bound by the Arbitration Provisions set forth as Exhibit E to the Purchase
Agreement.

 

14.2. Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any Calculations (as defined in the Purchase Agreement),
such dispute will be resolved in the manner set forth in the Purchase Agreement.

 

15.      Cancellation. After repayment or conversion of the entire Outstanding
Balance this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.

 

16.      Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 



8

 

 

17.      Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.

 

18.      Time of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Note and the documents and instruments
entered into in connection herewith.

 

19.      Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Purchase Agreement entitled "Notices."

 

20.      Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender's damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties' inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
default interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender's and Borrower's expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144).

 

[Remainder of page intentionally left blank; signature page follows]

 



9

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 



    BORROWER:           Vape  Holdings, Inc           By:   /s/ Kyle Tracey    
Name:   Kyle Tracey     Title:   Chief Executive Officer         ACKNOWI.EDGED,
ACCEPTED AND AGREED:               LENDER:               Typenex Co-Investment,
llc               By: Red Cliffs Investments, Inc., its Manager                
 

By:



/s/ John M. Fife

         

John M. Fife, President

     

  

[Signature Page to Unsecured Convertible Promissory Note]

 



 

 

 

ATTACHMENT 1
DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

Al. "Amortization Conversion Rate" means the lower of the Conversion Price or
70% of the average of the three (3) lowest Closing Sale Prices in the ten (10)
Trading Days immediately preceding the applicable Amortization Payment Date.

 

A2 "Approved Stock Plan" means any stock option plan which has been approved by
the board of directors of Borrower, pursuant to which Borrower's securities may
he issued to any employee, officer or director for services provided to
Borrower.

 

A3 "Closing Bid Price" and "Closing Sale Price" means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on its principal market, as reported by Bloomberg, or, if its
principal market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if its
principal market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in "OTC Pink" by Pink OTC Markets Inc. (formerly
Pink Sheets LLC), and any successor thereto. If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price (as
the case may be) of such security on such date shall be the fair market value as
mutually determined by Lender and Borrower. If Lender and Borrower are unable to
agree upon the fair market value of such security, then such dispute shall be
resolved in accordance with the procedures in Section 14.2. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

A4 "Common Stock" means the Company's common stock, $0.00001 par value per
share.

 

A5. "Conversion Share Value" means the product of the number of Conversion
Shares deliverable pursuant to any Conversion multiplied by the Closing Sale
Price of the Common Stock on the Delivery Date for such Conversion.

 

A6 "Conversion Shares" means fully paid and non-assessable shares of the Common
Stock issued pursuant to Section 2 or Section 3 of this Note.

 

A7 "DTC" means the Depository Trust Company.

 

A8 "DTC means, with respect to the Common Stock, that such Common Stock is
eligible to
be deposited in certificate form at the DTC, cleared and converted into
electronic shares by the DTC and held in the name of the clearing firm servicing
Lender's brokerage firm for the benefit of Lender.

 

A9 "DTC/FAST Program" means the DTC's Fast Automated Securities Transfer
Program.

 

A10 "Equity Conditions" means, during the period in question, (a) Borrower shall
have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Notices of Conversion of' Lender, if any, (b)
Borrower shall have paid all liquidated damages and other amounts owing to
Lender in respect of this Note, (c) all of the Conversion Shares issuable
pursuant to the Transaction Documents (and shares issuable in lieu of cash
payments of interest) may be resold pursuant to Rule 144 without volume or
manner-of-sale restrictions as determined by the counsel to Borrower as set
forth in a written opinion letter to such effect, addressed and acceptable to
the Transfer Agent and Lender, (d) the Common Stock is trading on a Trading
Market and all of the shares issuable pursuant to the Transaction Documents are
listed or quoted for trading on such Trading Market (and Borrower believes, in
good faith, that trading of the Common Stock on a Trading Market will continue
uninterrupted for the foreseeable future), (e) there is a sufficient number of
authorized but unissued and otherwise unreserved shares of Common Stock for the
issuance of all of the shares then issuable pursuant to the Transaction
Documents, (f) there is no existing Event of Default and no existing event
which, with the passage of time or the giving of notice, would constitute an
Event of Default, (g) the issuance of the shares in question to Lender would not
violate the limitations set forth in Section 10 herein, (h) there has been no
public announcement of a pending or proposed Fundamental Transaction or Change
of Control Transaction that has not been consummated, (i) the applicable Lender
is not in possession of any information provided by Borrower that constitutes,
or may constitute, material non-public information, (j) for each Trading Day in
a period of 10 consecutive Trading Days prior to the applicable date in
question, the daily dollar trading volume for the Common Stock on the principal
Trading Market exceeds 520,000 per Trading Day, (i) Borrower's Common Stock must
be DTC and DWAC Eligible and not subject to a "DTC Chill" and (j) Borrower has
timely filed (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by Borrower after the
date hereof pursuant to the Exchange Act.

 



Attachment I to Unsecured Convertible Promissory Note, Page 1

 



 

A11. “Excluded Securities" means any (a) shares of Common Stock or options to
employees, officers, consultants or directors of Borrower pursuant to an
Approved Stock Plan duly adopted for such purpose, by the Board of Directors,
(b) securities issued pursuant to acquisitions or strategic transactions,
provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of Borrower and shall provide to Borrower additional benefits in
addition to the investment of funds, but shall not include a transaction in
which Borrower is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, (c)
securities issued for consideration other than cash pursuant to a merger,
consolidation, acquisition, or similar business combination approved by the
Board of Directors, (d) securities issued pursuant to an equipment loan or
leasing arrangement, real property leasing arrangement or debt financing from a
bank or similar financial institution approved by the Board of Directors, and
(e) securities with respect to which the holders of the majority of the
outstanding principal under this Note have waived their anti-dilution rights in
writing.

 

A12. "Fundamental Transaction" means that (y) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or (ii)
Borrower or any of its subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower's Common Stock, or (z) any "person" or "group" (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.

 

A13 "Major Default" means any Event of Default occurring under Sections 4.1(i),
(ii), (x), or (xiii) of this Note.

 

A14 "Market Capitalization of the Common Stock" shall mean the product equal to
(a) the average VWAP of the Common Stock for the immediately preceding fifteen
(15) Trading Days, multiplied by (b) the aggregate number of outstanding shares
of Common Stock as reported on Borrower's most recently filed Form 10-Q or Form
10-K.

 

A15 "Minor Default" means any Event of Default that is not a Major Default.

 

A16 "Outstanding Balance" of this Note means, as of any date of determination,
the Purchase Price, as reduced or increased, as the case may be, pursuant to the
terms hereof for redemption, conversion, or otherwise, plus any OID, the
Transaction Expense Amount, accrued but unpaid interest, collection and
enforcements costs (including attorneys' fees) incurred by Lender, transfer,
stamp, issuance and similar taxes and fees related to Conversions, and any other
fees or charges (including without limitation Conversion Delay Late Fees)
incurred under this Note.

 



Attachment I to Unsecured Convertible Promissory Note, Page 2

 

 

A17.      "Optional Prepayment Liquidated Damages Amount" means an amount equal
to the difference between (a) the product of (i) the number of shares of Common
Stock obtained by dividing (1) the applicable Optional Prepayment Amount by (2)
the Conversion Price as of the date Borrower delivered the applicable Optional
Prepayment Amount to Lender, multiplied by (ii) the Closing Sale Price of the
Common Stock on the date Borrower delivered the applicable Optional Prepayment
Amount to Lender, and (b) the applicable Optional Prepayment Amount paid by
Borrower to Lender. For illustration purposes only, if the applicable Optional
Prepayment Amount were $50,000.00, the Conversion Price as of the date the
Optional Prepayment Amount was paid to Lender was equal to $0.75 per share of
Common Stock, and the Closing Sale Price of a share of Common Stock as of such
date was equal to $1.00, then the Optional Prepayment Liquidated Damages Amount
would equal $16,666.67 computed as follows: (a) $66,666.67 (calculated as (i)
(1) $50,000.00 divided by (2) $0.75 multiplied by (ii) $1.00) minus (b)
$50,000.00.

 

A18.      "Trading Day" shall mean any day on which the Common Stock is traded
or tradable for any period on the Common Stock's principal market, or on the
principal securities exchange or other securities market on which the Common
Stock is then being traded.

 

Attachment I to Unsecured Convertible Promissory Note, Page 3

 



 

EXHIBIT A

 

TYPENEX CO-INVESTMENT, LLC
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601

 



Vape Holdings, Inc. Date :    

Attn: Kyle Tracey

21822 Lassen Street, Suite A

Chatsworth, California 91311

 

CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Vape Holdings, Inc., a
Delaware corporation (the "Borrower"), pursuant to that certain Unsecured
Convertible Promissory Note made by Borrower in favor of Lender on December 3,
2014 (the "Note"), that Lender elects to convert the portion of the Note balance
set forth below into fully paid and non-assessable shares of Common Stock of
Borrower as of the date of conversion specified below. Said conversion shall be
based on the Conversion Price set forth below. In the event of a conflict
between this Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Conversion Notice to conform to the Note, Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.

 

 A.Date of Conversion: _____________    B.Conversion #: _____________  
 C.Conversion Amount: _____________    D.Conversion Price: _____________  
 E.Conversion Shares: _____________ (C divided by D)  F.Remaining Outstanding
Balance of Note: _____________ *          

*Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents.

 

To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares to
Lender via reputable overnight courier after receipt of this Conversion Notice
(by facsimile transmission or otherwise) to:

 

Sincerely,

 

Lender:

 

Typenex Co-Investment, llc

 

By: Red Cliffs Investments, Inc., its Manager                  

By:





         

John M. Fife, President

     



 



Exhibit A to Unsecured Convertible Promissory Note, Page 1

 



 

EXHIBIT B

 

AMORTIZATION SCHEDULE

 

Amortization Payments  Cash (25% Premium)  Common Stock         First Payment
(6/3/15)  $58,333.34 (plus interest)  $46,666.67 (plus interest) Second Payment
(7/3/15)  $58,333.34 (plus interest)  $46,666.67 (plus interest) Third Payment
(8/3/15)  $58,333.34 (plus interest)  $46,666.67 (plus interest) Fourth payment
(9/3/15)  $58,333.34 (plus interest)  $46,666.67 (plus interest) Fifth Payment
(10/3/15)  $58,333.34 (plus interest)  $46,666.67 (plus interest) Sixth Payment
(11/3/15)  $58,333.34 (plus interest)  $46,666.67 (plus interest) Seventh
Payment (12/3/16)  $58,333.34 (plus interest)  $46,666.67 (plus interest) Eighth
Payment (1/3/16)  $58,333.34 (plus interest)  $46,666.67 (plus interest) Ninth
Payment (2/3/16)  $58,333.34 (plus interest)  $46,666.67 (plus interest) Tenth
Payment (3/3/16)  $58,333.34 (plus interest)  $46,666.67 (plus interest)
Eleventh Payment (4/3/16)  $58,333.34 (plus interest)  $46,666.67 (plus
interest) Twelfth Payment (5/3/16)  $58,333.34 (plus interest)  $46,666.67 (plus
interest)

 

 

Exhibit B to Unsecured Convertible Promissory Note, Page 1 

 



 

